DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after-final amendment filed 11 February 2021 has been considered but will not be entered for the following reasons. Specifically, the amendments add more claims (claims 53 and 54) than are cancelled (claim 8). Additionally, the amendments to claims 1 and 25 add new limitations: renaming the heat seal layer as an EMA blend layer and adding three additional layers in claim 1, and specifying an EMA blend layer as being part of one of the heat seal layers and further adding an additional LDPE layer in claim 25. This changing/narrowing of the scope of the claims would require further consideration and/or search. Additionally, the amendments to claims 28-30 would change the scope of the claims and require further consideration and/or search. Further, the subject matter of new claims 53, 54 has not previously been considered, would require further consideration and/or search, and may raise issues under 35 112(a) given that the testing of Table 4 is just for the EMA layers, not the whole laminate.

Response to Arguments
Applicant's arguments filed 11 February 2021 are directed to the claim amendments not entered and are thus not addressed at this time, except as discussed below where they are not persuasive. The claim amendments have not been entered and the claims remain rejected for the reasons of record from the 12 November 2020 Office Action.
On pages 10-11 of the response, applicant argues that Hawes in view of Echt would not encompass laminates having properties as claimed, specifically with regard to contact angle, blocking, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As set forth on page 5 of the office action mailed 12 November 2020, Hawes in view of Echt both disclose EMA heat seal layers (Hawes Paras 36, 37, Echt Paras 52, 58, 59) and the benefits of selective adhesion, processability and easy recycling from combining the references come from the reference itself (Echt Paras 99, 137, 157, 161).

It is noted that, if entered, the rejections under 35 USC 112 for claims 10, 11, 34, 35 would be withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/               Examiner, Art Unit 1787      

/ELIZABETH A ROBINSON/               Primary Examiner, Art Unit 1787